Citation Nr: 0912339	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  03-00 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed hematuria.  

2.  Entitlement to an initial rating in excess of 10 percent 
from January 1, 2000 to June 19, 2002, and in excess of 30 
percent from June 20, 2002, for the service-connected right 
carpal tunnel syndrome.  

3.  Entitlement to an initial rating in excess of 10 percent 
from January 1, 2000 to June 19, 2002, and in excess of 20 
percent from June 20, 2002, for the service-connected left 
carpal tunnel syndrome.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to August 
1983, and from February 1985 to December 1999.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision action by the RO.  

In a January 2003 rating decision, the RO increased the 
evaluation for the service-connected left carpal tunnel 
syndrome from noncompensable to 10 percent disabling 
effective on January 1, 2000 and 20 percent disabling 
effective on June 20, 2002.  

The RO also increased the evaluation of the right carpal 
tunnel syndrome from noncompensable to 10 percent disabling 
effective on January 1, 2000 and 30 percent disabling 
effective June 20, 2002.  

In October 2006, the Board remanded the Veteran's claims for 
further development.  In this decision, the Board also 
referred several claims to the RO for appropriate 
consideration, including service connection for the residuals 
of asbestos exposure and a disability manifested by high 
cholesterol, and increased rating for the service-connected 
pes planus.  

The issues of an increased rating in excess of 30 percent for 
the service-connected right carpal tunnel syndrome and in 
excess of 20 for the service-connected left carpal tunnel 
syndrome are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
Veteran has a urological or other condition manifested by 
hematuria.  

2.  Beginning on January 1, 2000, the service-connected 
carpal tunnel syndrome is shown to have been productive of a 
disability picture that more nearly approximated that of 
moderate incomplete paralysis of the median nerve on each 
side.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
hematuria due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.  The criteria for the assignment of an increased, initial 
evaluation of 20 percent beginning on January 1, 2000 for the 
service-connected left carpal tunnel syndrome have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, including Diagnostic 
Code 8515 (2008).  

3.  The criteria for the assignment of an increased, initial 
evaluation of 30 percent beginning on January 1, 2000 for the 
service-connected right carpal tunnel syndrome have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, including Diagnostic 
Code 8515 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In letters dated in January 2003, January 2004, and February 
2006, the RO provided the Veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with 
respect to his original claims of entitlement to service 
connection.  

The Veteran was also generally invited to send information or 
evidence to VA that may support his claims, was advised of 
the basic law and regulations governing his claims, the basis 
for the decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

In this regard, the Board notes that, with respect to the 
Veteran's increased rating claims, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the Veteran's claims for initial higher disability ratings; 
and under the circumstances, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Here, the Board notes that VA provided full VCAA notice with 
respect to the Veteran's claims after the initial decision in 
this case.  While the notice provided was not given prior to 
the first RO adjudication of the claims, the notice was 
provided by the RO prior to the October 2007 supplemental 
statement of the case and prior to the certification of the 
Veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the Veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the Veteran and his 
representative in support of the claims.  The Board also 
notes that this matter has been remanded for further 
development, to include an additional VA examination in 
connection with his claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection for hematuria.

First, the Veteran has sought service connection for 
hematuria.

Here, the Board notes that "disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions. 38 C.F.R. § 4.1 (2005).  See also 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Hematuria, or blood in the urine, represents a laboratory 
finding and not a disability for VA purposes.  See 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are laboratory results and are not, in and of 
themselves, disabilities; they are, therefore, not disabling 
entities for which compensation is payable under VA's rating 
schedule).  

The Board notes that the Veteran has been found to have 
chronic recurrent microscopic hematuria that was evaluated in 
the past.  At that time, the Veteran was informed that there 
was no evidence of a chronic condition causing this.  He has 
since been diagnosed with hematuria by history.  

At a May 2007 VA examination, the Veteran had a negative 
examination, and indicated that he was reluctant to pursue 
invasive examination at that time.  He was noted to continue 
to have chronic hematuria without evidence of infection or 
other kidney disease.  The examiner indicated that he 
explained to the Veteran that this was a symptom and not a 
disease. 

Here, the Board notes that the Veteran has been noted to have 
hematuria, this condition, however, is a symptom and not 
itself a disease.  And on the evidence contained in the 
Veteran's claims file, the record does not reflect a current 
disability manifested by hematuria.  

In light of the evidence, the Board observes that there can 
be no valid claim for service connection in the absence of 
proof of a present disability.  See 38 U.S.C.A. §§ 1110, 
1131; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board notes that, as a lay person, the Veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a disability manifested by hematuria 
and therefore service connection is not warranted in this 
case.  


III.  Increased evaluations for carpal tunnel syndrome.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the service-connected right and left carpal 
tunnel syndrome is evaluated as 10 percent disabling for each 
upper extremity from January 1, 2000, and 30 percent 
disabling for the right and 20 percent disabling for the 
left, from June 20, 2002.  These disabilities are evaluated 
under Diagnostic Code 8515.  

Diagnostic Code 8515 provides ratings for paralysis of the 
median nerve.  Diagnostic Code 8515 provides that mild 
incomplete paralysis is rated 10 percent disabling on the 
major side and 10 percent on the minor side; moderate 
incomplete paralysis is rated 30 percent disabling on the 
major side and 20 percent on the minor side; and severe 
incomplete paralysis is rated 50 percent disabling on the 
major side and 40 percent on the minor side.  

Complete paralysis of the median nerve, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances, is rated 70 
percent disabling on the major side and 60 percent on the 
minor side.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

In this case, the evidence prior to June 20, 2002 consists 
primarily of VA examinations dated in January 2001 and 
November 2001.  

The January 2001 VA examiner noted the Veteran's diagnosis of 
carpal tunnel syndrome, more so on the right, approximately 
10 years prior to the examination.  Nerve conduction velocity 
tests conducted in 1999 were said to show moderate carpal 
tunnel syndrome of the right and mild carpal tunnel syndrome 
of the left.  The Veteran was given splints and symptoms 
improved.  

After examination, the Veteran was diagnosed with bilateral 
carpal tunnel syndrome.  The examiner indicated that the 
Veteran was doing well with respect to his carpal tunnel 
syndrome at the present time, but that he required EMG and 
nerve conduction velocity tests to determine whether he was 
at risk for axonal drop out.  

A November 2001 VA examination also indicated that the 
Veteran had a history of bilateral carpal tunnel syndrome.  
He was indicated to have some soreness and tenderness in the 
hands and to get some numbness and tingling.  He was treated 
with medication and bracing.  This was indicated to work.  He 
was noted to still get some numbness and tingling depending 
on the position of the hands.  

The Veteran was also noted to have a history of bilateral 
thumb tenderness.  The examiner indicated that the Veteran's 
conditions were not bothering him or causing him any 
difficulty at the time of the examination, and that he was 
functioning normally on the job.  

On examination of the hands, the Veteran was noted to have 
full range of motion, pulps to palms normally, normal grip 
and grasp, and normal dexterity.  He was noted to have 
positive Tinel's in both wrists with a little bit of 
paresthesias going up in the median nerve distribution of the 
hands.  No weakness was identified, and no sensory change was 
noted on examination.  Examination of both thumbs was 
indicated to be normal.  The Veteran was diagnosed with 
bilateral carpal tunnel syndrome.  

The medical evidence on and after June 20, 2002 consists of 
an EMG test dated June 20, 2002 and VA examinations dated in 
May 2004 and May 2007.  

The June 20, 2002 test noted that the Veteran had a history 
of carpal tunnel syndrome diagnosed by nerve conduction study 
in January 1999.  The Veteran was indicated to have worsening 
numbness and tingling in digits, one through four, 
bilaterally, and was noted to frequently drop small objects.  
The Veteran was noted to have wrist splints and had been 
prescribed Etodolac, both on a p.r.n. basis.  

On examination, the Veteran was found to have diminished 
sensation to light touch and cold in digits one through four, 
bilaterally at the fingertips, but not digit five or at the 
forearms.  APB strength was 5/5, bilaterally.  A nerve 
conduction study was performed as well as EMG testing.  

The impression was that of an abnormal study.  The Veteran 
was indicated to have electrodiagnostic evidence of moderate 
compression neuropathy of the medial nerves at both wrists, 
affecting both sensory and motor branches, which appeared to 
be progressing worse than evidenced on the study of January 
1999.  

The Veteran was also afforded a VA examination dated in May 
2004 in connection with his carpal tunnel syndrome.  The 
Veteran's history of carpal tunnel syndrome for approximately 
13 years was noted.  The Veteran indicated that his right 
wrist symptoms occurred daily throughout the day.  He also 
indicated pain in the mid palm as well as the dorsal hand.  
He also described tingling in the thumb, index, and middle 
finger as well as the ring finger and that this occurred 10 
or more times per day.  The Veteran was indicated to be right 
handed.  The Veteran reported that his symptoms would 
occasionally interfere with his sleep.  

The Veteran indicated that his left hand symptoms were not as 
bad as his right.  He indicated that if he closed the left 
hand to make a grip, then he would get discomfort in the palm 
or if he lifted something like a suitcase he could get 
discomfort in the palm.  The Veteran also reported tingling 
in the left hand several times a day for approximately five 
minutes.  This was indicated to respond to shaking or 
stopping the activity.  

The Veteran indicated that he would occasionally drop things 
due to pain.  Examination of the hands indicated that he 
could tie shoelaces, fasten buttons, and pick up a piece of 
paper and tear it without difficulty.  He could approximate 
the proximal transverse crease of the palm and touch the 
thumb with all fingers.  

The Veteran's hand strength was indicated to be normal.  In 
addition, examination of the Veteran's wrists revealed no 
heat, redness, swelling, or effusion.  Range of motion of the 
right wrist was dorsiflexion was 0 to 70 degrees, palmer 
flexion of 0 to 80 degrees, radial deviation of 0 to 25 
degrees, and ulnar deviation of 0 to 45 degrees.  

Range of motion of the left wrist was dorsiflexion 0 to 60 
degrees, palmer flexion of 0 to 70 degrees, radial deviation 
of 0 to 20 degrees, and ulnar deviation of 0 to 40 degrees.  
The examiner indicated that there was no pain, fatigue, 
weakness, or lack of endurance.  There was a positive Tinel 
sign on the right, negative on the left.  

After examination, the examiner indicated that there was no 
change in diagnosis.  The Veteran was indicated to have daily 
paresthesias, tingling and discomfort in both hands, much 
more on the right than on the left.

Finally, the Veteran was afforded an additional VA 
examination dated in May 2007.  The Veteran was noted to use 
braces for his carpal tunnel syndrome when it is painful.  
Precipitating factors were indicated to be weather and 
overuse, and alleviating factors were indicated to be rest 
and the use of braces.  The Veteran indicated additional 
limitation of motion during flare-up.  He was noted to 
develop pain with prolonged pushing and pulling and he was 
indicated to be unable to grip a cup with his right hand for 
more than 90 seconds.  Range of motion was noted to be normal 
in all fingers.  

The Veteran was diagnosed with carpal tunnel syndrome of the 
left and right hands.  He was indicated to have decreased 
manual dexterity, and problems with lifting and carrying and 
decreased strength.  The effect on certain daily activities 
was noted to between mild and moderate, on the right, and 
none to mild on the left.  

The examiner found that there was no evidence of complete or 
incomplete paralysis of either hand, but did state that there 
was thenar atrophy, bilaterally.  The hand was indicated to 
be not inclined to the ulnar side, the index finger and 
middle finger were noted to extend normally, and the thumb 
was found to be in the normal position.  And while motion on 
both hands was indicated to be normal, there was pain in the 
right and left thumbs, index and long fingers.  

In order to warrant a higher evaluation prior to June 20, 
2002, the Veteran's carpal tunnel syndrome of each hand would 
have to be productive of moderate incomplete paralysis.  
After June 20, 2002, the conditions must be productive of 
severe incomplete paralysis in order to warrant a higher 
evaluation.  

Here, based on the recorded findings, the Board finds that 
the service-connected carpal tunnel syndrome is shown to have 
more nearly resembled moderate incomplete paralysis of the 
median nerve on each side beginning on January 1, 2000.  The 
nerve studies performed in 1999 during service are shown to 
have reflected moderate median neuropathy on the right and 
mild to moderate median neuropathy on the left.  

Accordingly, given the progressive nature of condition, 
increased rating are assigned for the service-connected 
bilateral carpal tunnel syndrome for the period immediately 
following service.  



ORDER

Service connection for hematuria is denied.  

An increased, initial rating of 30 percent beginning on 
January 1, 2000 for the service-connected right carpal tunnel 
syndrome is granted, subject to regulations controlling 
disbursement of VA monetary benefits.  .

An increased, initial rating of 20 percent beginning on 
January 1, 2000 for the service-connected left carpal tunnel 
syndrome is granted, subject to the regulations controlling 
the disbursement of VA monetary benefits.  



REMAND

Given the nature of the findings recorded during the most 
recent VA examination, the Board finds that additional 
development is necessary to ascertain the current extent of 
the service-connected bilateral carpal tunnel syndrome.  In 
this regard, the examiner reported findings of thenar atrophy 
and weakened wrist motion.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his service-connected bilateral 
carpal tunnel syndrome.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current severity of the service-
connected bilateral carpal tunnel 
syndrome.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  

3..  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim in light of all the 
evidence of record.  If any determination 
remains adverse to the Veteran, he should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


